DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-7 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/8/2020.
Applicant's election with traverse of the election of species in the reply filed on 5/8/2020 is acknowledged.  The traversal is on the ground(s) that claims 16, 18 & 19 should be considered.  Owing to the applicant’s affirmative statement that each species is an obvious variant of the other claims 16, 18 and 19 are being considered and are no longer withdrawn.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-11, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single sprocket, does not reasonably provide enablement for more than one sprocket.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize more than one sprocket the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 2, 8-11, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




		It is unclear what the metes and bounds are of the limitation “a drive ring adapted to be mountable on a freewheel hub.  What does it mean to be “adapted” and “mountable”; this is passive language that gives no definitive structure or limitation or mechanical relationship between the drive ring and freewheel hub.  
		Secondly, it is unclear how the “freewheeling relationship” between the drive ring and sprocket relates to the “freewheel hub” of line 3.  Are the limitations related or are they separate disclosures of unrelated elements.
		It is unclear how the “freewheel assembly” is related to the “freewheel hub”; furthermore, wouldn’t the freewheel assembly cease to be a free wheel assembly when reversibly rotationally locked?
		It is unclear what the metes and bounds are of the limitation “reversibly rotationally locked”; the applicant needs to clarify what that means.  Does is mean that the structure is only locked in the reverse rotational direction?  
		Finally, claim one appears to be claiming the assembly in a simultaneous fixed and freewheel mode.  It is unclear how both of these modes can be occurring simultaneously.
	Claim 2
		It is unclear if the “operatively connect the drive ring to the sprocket and prevent relative rotation of the drive ring and sprocket” is different from the previously claimed “reversibly rotationally locked” limitation.

Claim Rejections - 35 USC § 103
Claim 1, 8 and 9 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kroger (US 2002/0014384.
Kroger (US 2002/0014384) discloses a freewheel assembly for a bicycle [0033], comprising:  (a) an input; and (b) a drive ring adapted to be mountable on a freewheel hub; wherein the 
While claims 2, 6, 10, 11, 18 and 19 have not been rejected via prior art, it is not appropriate at this time to consider said claims as potentially allowable until issues with the 35 USC 112 are corrected, and made to be commensurate with the above claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  The Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/               Primary Examiner, Art Unit 3655